As filed with the Securities and Exchange Commission on May 21, 2012 File No. 333-37115 ICA No. 811-08399 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Post-Effective Amendment No. 58 T and REGISTRATION STATEMENT UNDER THE INVESTMENT T COMPANY ACT OF 1940 Amendment No. 60 T PIMCO Variable Insurance Trust (Exact name of Registrant as Specified in Trust Instrument) 840 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) (Area Code and Telephone Number) (866) 746-2606 Copy to: Robert W. Helm, Esq. Brent R. Harris Brendan C. Fox, Esq. Pacific Investment Management Company LLC Dechert LLP 840 Newport Center Drive 1treet, N.W. Newport Beach, California 92660 Washington, D.C. 20006 (Name and Address of Agent for Service) Approxima ate Date of Proposed Public Offering: As soon as practicable after this registration statement becomes effective. It is proposed that this filing will become effective: S Immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on(date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post- effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements of effectiveness of this Post-Effective Amendment No. 58 to its Registration Statement under Rule 485(b) of the 1933 Act and has duly caused this Post-Effective Amendment No. 58 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Washington in the District of Columbia on the 21 st day of May, 2012. PIMCO VARIABLE INSURANCE TRUST By: Brent R. Harris*, President *By: /s/ Brendan C. Fox Brendan C. Fox as attorney-in fact Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following person in the capacities and on the dates indicated: Signature Title Date Trustee May 21, 2012 Brent R. Harris* Trustee May 21, 2012 William J. Popejoy* Trustee May 21, 2012 Vern O. Curtis* Trustee May 21, 2012 E. Philip Cannon* Trustee May 21, 2012 J. Michael Hagan* Trustee May 21, 2012 Douglas M. Hodge* Trustee May 21, 2012 Ronald C. Parker* Treasurer John P. Hardaway* (Principal Financial and Accounting Officer) May 21, 2012 President Brent R. Harris* (Principal Executive Officer) May 21, 2012 *By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in-fact * Pursuant to powers of attorney with Post-Effective Amendment No. 43 to Registration Statement File No. 333-37115 on January 11, 2011. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
